
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.72


WELLS FARGO BANK REVOLVING LINE OF CREDIT NOTE

--------------------------------------------------------------------------------


$7,000,000.00
West Covina, California
October 31, 2000


    FOR VALUE RECEIVED, the undersigned Staar Surgical Company ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at San Gabriel Valley RCBO, 1000 Lakes Drive, Suite 250, West
Covina, CA 91790, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of $7,000,000.00, or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

INTEREST:

    (a)  Interest.  The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
rate per annum equal to the Prime Rate in effect from time to time. The "Prime
Rate" is a base rate that Bank from time to time establishes and which serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto. Each change in the rate of interest hereunder shall
become effective on the date each Prime Rate change is announced within Bank.

    (b)  Payment of Interest.  Interest accrued on this Note shall be payable on
the 1st day of each month, commencing November 1, 2000.

    (c)  Default Interest.  From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

    (a)  Borrowing and Repayment.  Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for any Borrower, which balance may be endorsed hereon from time to time
by the holder. The outstanding principal balance of this Note shall be due and
payable in full on April 1, 2001.

    (b)  Advances.  Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(i) John Santos, any one acting alone, who are authorized to request advances
and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to

1

--------------------------------------------------------------------------------

request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by any Borrower.

    (c)  Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

    (d)  Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California.

    IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

    STAAR SURGICAL COMPANY
 
 
By:
 
/s/ JOHN SANTOS   

--------------------------------------------------------------------------------

John Santos, Chief Financial Officer


2

--------------------------------------------------------------------------------


EXHIBIT "A"


WELLS FARGO BANK REVOLVING LINE OF CREDIT NOTE

--------------------------------------------------------------------------------


$7,000,000.00
West Covina, California
October 31, 2000


    FOR VALUE RECEIVED, the undersigned Staar Surgical Company ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at San Gabriel Valley RCBO, 1000 Lakes Drive, Suite 250, West
Covina, CA 91790, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of $7,000,000.00, or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

INTEREST:

    (a)  Interest.  The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
rate per annum equal to the Prime Rate in effect from time to time. The "Prime
Rate" is a base rate that Bank from time to time establishes and which serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto. Each change in the rate of interest hereunder shall
become effective on the date each Prime Rate change is announced within Bank.

    (b)  Payment of Interest.  Interest accrued on this Note shall be payable on
the 1st day of each month, commencing November 1, 2000.

    (c)  Default Interest.  From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

    (a)  Borrowing and Repayment.  Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for any Borrower, which balance may be endorsed hereon from time to time
by the holder. The outstanding principal balance of this Note shall be due and
payable in full on April 1, 2001.

    (b)  Advances.  Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(i) John Santos, any one acting alone, who are authorized to request advances
and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to

3

--------------------------------------------------------------------------------

request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by any Borrower.

    (c)  Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

EVENTS OF DEFAULT:

    The occurrence of any of the following shall constitute an "Event of
Default" under this Note:

    (a) The failure to pay any principal, interest, fees or other charges when
due hereunder or under any contract, instrument or document executed in
connection with this Note.

    (b) The filing of a petition by or against any Borrower, any guarantor of
this Note or any general partner or joint venturer in any Borrower which is a
partnership or a joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a "Third Party Obligor") under any
provisions of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar or other law
relating to bankruptcy, insolvency, reorganization or other relief for debtors;
the appointment of a receiver, trustee, custodian or liquidator of or for any
part of the assets or property of any Borrower or Third Party Obligor; any
Borrower or Third Party Obligor becomes insolvent, makes a general assignment
for the benefit of creditors or is generally not paying its debts as they become
due; or any attachment or like levy on any property of any Borrower or Third
Party Obligor.

    (c) The death or incapacity of any individual Borrower or Third Party
Obligor, or the dissolution or liquidation of any Borrower or Third Party
Obligor which is a corporation, partnership, joint venture or other type of
entity.

    (d) Any default in the payment or performance of any obligation, or any
defined event of default, under any provisions of any contract, instrument or
document pursuant to which any Borrower or Third Party Obligor has incurred any
obligation for borrowed money, any purchase obligation, or any other liability
of any kind to any person or entity, including the holder.

    (e) Any financial statement provided by any Borrower or Third Party Obligor
to Bank proves to be incorrect, false or misleading in any material respect.

    (f)  Any sale or transfer of all or a substantial or material part of the
assets of any Borrower or Third Party Obligor other than in the ordinary course
of its business.

    (g) Any violation or breach of any provision of, or any defined event of
default under, any addendum to this Note or any loan agreement, guaranty,
security agreement, deed of trust, mortgage or other document executed in
connection with or securing this Note.

MISCELLANEOUS:

    (a)  Remedies.  Upon the occurrence of any Event of Default, the holder of
this Note, at the holder's option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of the holder's in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder's
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note,

4

--------------------------------------------------------------------------------

including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

    (b)  Obligations Joint and Several.  Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.

    (c)  Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California.

    IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

    STAAR SURGICAL COMPANY
 
 
By:
 
/s/ JOHN SANTOS   

--------------------------------------------------------------------------------

John Santos, Chief Financial Officer

5

--------------------------------------------------------------------------------

San Gabriel Valley RCBO
1000 Lakes Drive, Suite 250
West Covina, CA 91790

WELLS
FARGO

October 31, 2000

John Santos, Chief Financial Officer
Staar Surgical Company
1911 Walker Avenue
Monrovia, CA 91016

Dear Mr. Santos:

    This letter is to confirm that WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank"), subject to all terms and conditions contained herein, has agreed to
make available the credit accommodation described below to STAAR SURGICAL
COMPANY ("Borrower"). This letter shall be deemed to amend and restate the prior
letter loan agreement between Borrower and Bank dated as of June 1, 1998, as
amended (the "Prior Letter Agreement"), and any credit accommodation under the
Prior Letter Agreement which is not continued hereunder shall be deemed
cancelled hereby.

    Borrower shall continue to have a revolving line of credit under which Bank
will make advances to Borrower from time to time up to and including April 1,
2001, not to exceed at any time the maximum principal amount of Seven Million
Dollars ($7,000,000.00) ("Line of Credit"), the proceeds of which shall be used
to finance Borrower's working capital requirements. Outstanding advances under
the "Line of Credit" under the Prior Letter Agreement shall be deemed
outstanding hereunder.

I.CREDIT TERMS:

1.LINE OF CREDIT:

    (a)  Line of Credit Note.  Borrower's obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note substantially in the form
of Exhibit A attached hereto ("Line of Credit Note"), all terms of which are
incorporated herein by this reference. The line of credit note that had been
executed by Borrower and delivered to Bank to evidence advances under the "Line
of Credit" under the Prior Letter Agreement shall be deemed amended and restated
by the Line of Credit Note hereunder.

    (b)  Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue standby letters
of credit for the account of Borrower to finance performance requirements (each,
a "Letter of Credit" and collectively, "Letters of Credit"); provided however,
that the form and substance of each Letter of Credit shall be subject to
approval by Bank, in its sole discretion; and provided further, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Five Million Dollars ($5,000,000.00). Each Letter of Credit shall be
issued for a term not to exceed three hundred sixty-five (365) days, as
designated by Borrower; provided however, that no Letter of Credit shall have an
expiration date subsequent to the maturity date of the Line of Credit. The
undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Outstanding standby
letters of credit issued for the account of Borrower under the Prior Letter
Agreement, if any, shall be deemed outstanding Letters of Credit hereunder. Each
Letter of Credit shall be subject to the additional terms and conditions of the
Letter of Credit Agreement and related documents, if any, required by Bank in
connection with the issuance thereof. Each draft paid by Bank under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this letter
applicable to such advances; provided however, that if advances

--------------------------------------------------------------------------------

under the Line of Credit are not available, for any reason, at the time any
draft is paid by Bank, then Borrower shall immediately pay to Bank the full
amount of such draft, together with interest thereon from the date such amount
is paid by Bank to the date such amount is fully repaid by Borrower, at the rate
of interest applicable to advance under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any deposit account
maintained by Borrower with Bank for the amount of any such draft.

    (c)  Borrowing and Repayment.  Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

2.COLLATERAL:

    As security for all indebtedness of Borrower to Bank subject hereto,
Borrower hereby grants to Bank security interest of first priority in all
Borrower's accounts receivable, rights to payment, general intangibles, patents,
copyrights, trademarks, deposit accounts, chattel paper, instruments, documents,
inventory and equipment. All of the foregoing shall be evidenced by and subject
to the terms of such security agreements, financing statements and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall reimburse Bank immediately upon demand for
all costs and expenses incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees and costs of
appraisals, audits and title insurance.

    Borrower acknowledges that it is obligated to reimburse Bank for all fees,
costs, expenses and charges incurred by Bank in connection with Bank's prior
engagement of Ernst & Young LLP in connection with Borrower's patent portfolio.

    Borrower acknowledges that notwithstanding the fact that Bank is suspending
Ernst & Young's work for Bank in connection with Borrower's patent portfolio,
such patents continue to be part of Bank's collateral and Borrower continues to
be obligated to furnish Bank with such security agreements and other documents
as Bank may require to obtain a perfected security of first priority therein.

3.COLLATERAL EXAM AND BORROWING BASE EXAM:

    At Bank's request, Nigro, Karlin & Segal ("NKS") conducted a collateral
examination. Bank desires to have NKS conduct a supplemental borrowing base
examination hereafter and make recommendations to Bank with respect to the use
of Borrower's accounts receivable and inventory as a borrowing base to support
advances under the Line of Credit. Such examination and recommendations are to
be set forth in a written report by NKS to Bank which is to be in form, detail
and substance satisfactory to Bank (such report, when completed in form, detail
and substance satisfactory to Bank, is referred to herein as the "Borrowing Base
Report"). The Borrowing Base Report shall include, without limitation,
recommendations regarding what to include as eligible accounts receivable and
inventory and what advance rates to use against such eligible collateral, and a
calculation of, or such information as will allow Bank to calculate, the value
of such eligible collateral at those advance rates as of a date on or after
09-29-00, 2000 (the "Borrowing Base Collateral Value"). Borrower agrees to
provide Bank and NKS such information and access to Borrower's property as may
be required for the completion of the Borrowing Base Report prior to December 1,
2000 or such later date as may be approved by Bank. Borrower shall reimburse
Bank for all fees, costs, expenses and charges incurred by Bank in connection
with the collateral examination heretofore conducted by NKS and with the
preparation and review of the Borrowing Base Report.

1

--------------------------------------------------------------------------------

    Promptly after its receipt and review of the Borrowing Base Report, Bank
shall notify Borrower of the Borrowing Base Collateral Value. Borrower agrees
that an Event of Default shall exist hereunder if the Borrowing Base Collateral
Value is less than Five Million Dollars ($5,000,000.00).

II.INTEREST/FEES:

    1.  Interest.  The outstanding principal balance of the Line of Credit shall
bear interest at the rate of interest set forth in the Line of Credit Note.

    2.  Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory or other instrument required hereby.

    3.  Letter of Credit Fees.  Borrower shall pay to Bank (a) fees upon the
issuance of each Letter of Credit equal to one percent (1%) per annum (computed
on the basis of a 360-day year, actual days elapsed) of the face amount thereof,
and (b) fees upon the payment or negotiation by Bank of each draft under any
Letter of Credit and fees upon the occurrence of any other activity with respect
to any Letter of Credit (including without limitation, the transfer, amendment
or cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.

    4.  Collection of Payments.  Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
Borrower's deposit account number 4159-251172 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, for the full amount of such deficiency shall be immediately due and
payable by Borrower.

III. REPRESENTATIONS AND WARRANTIES:

    Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this letter and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this letter.

    1.  Legal Status.  Borrower is a corporation, duly organized and existing
and in good standing under the laws of the State of Delaware, and is qualified
or licensed to do business in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could have a material adverse effect on Borrower.

    2.  Authorization and Validity.  This letter and each promissory note,
contract, instrument and other document deemed necessary by Bank to evidence any
extension of credit to Borrower pursuant to the terms and conditions hereof, or
now or at any time hereafter required by or delivered to Bank in connection with
this letter (collectively, the "Loan Documents") have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

    3.  No Violation.  The execution, delivery and performance by Borrower of
each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in a breach of or constitute a default under any
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower may be bound.

2

--------------------------------------------------------------------------------

    4.  Litigation.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

    5.  Correctness of Financial Statement.  The financial statement of Borrower
dated June 30, 2000, a true copy of which has been delivered by Borrower to Bank
prior to the date hereof, (a) is complete and correct and presents fairly the
financial condition of Borrower, (b) discloses all liabilities of Borrower that
are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) has been prepared in accordance with generally accepted accounting
principles consistently applied. Since the date of such financial statement
there has been no material adverse change in the condition or operation of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.

    6.  Income Tax Returns.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

    7.  No Subordination.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this letter to any other obligation of Borrower.

    8.  Permits, Franchises.  Borrower possesses, and will hereafter possess,
all permits, consents, approvals, franchises and licenses required and all
rights to trademarks, trade names, patents and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

    9.  ERISA.  Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event,
as defined in ERISA, has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

    10.  Other Obligations.  Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.

    11.  Environmental Matters.  Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the

3

--------------------------------------------------------------------------------

environment. Borrower has no material contingent liability in connection with
any release of any toxic or hazardous waste or substance into the environment.

IV. CONDITIONS:

    1.  Conditions of Initial Extension of Credit.  The obligation of Bank to
extend any credit contemplated by this letter is subject to fulfillment to
Bank's satisfaction of all of the following conditions:

    (a)  Documentation.  Bank shall have received each of the Loan Documents,
duly executed and in form and substance satisfactory to Bank.

    (b)  Financial Condition.  There shall have been no material adverse change,
as determined by Bank, in the financial condition or business of Borrower, nor
any material decline, as determined by Bank, in the market value of any
collateral required hereunder or a substantial or material portion of the assets
of Borrower.

    (c)  Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank.

    2.  Conditions of Each Extension of Credit.  The obligation of Bank to make
each extension of credit requested by Borrower hereunder shall be subject to the
fulfillment to Bank's satisfaction of each of the following conditions:

    (a)  Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this letter and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
default hereunder, and no condition, event or act which with the giving of
notice or the passage of time or both would constitute such a default, shall
have occurred and be continuing or shall exist.

    (b)  Documentation.  Bank shall have received all additional documents which
may be required in connection with such extension of credit.

V.  COVENANTS:

    Borrower covenants that so long Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

    1.  Punctual Payment.  Punctually pay all principal, interest, fees or other
liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein.

    2.  Accounting Records.  Maintain adequate books and records in accordance
with generally accepted accounting principles consistently applied, and permit
any representative of Bank, at any reasonable time, to inspect, audit and
examine such books and records, to make copies of the same and inspect the
properties of Borrower.

4

--------------------------------------------------------------------------------

    3.  Financial Statements.  Provide to Bank all of the following, in form and
detail satisfactory to Bank:

    (a) not later than 120 days after and as of the end of each fiscal year, an
audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include a balance, income statement and state
of cash flows;

    (b) not later than 60 days after and as of the end of each fiscal quarter, a
financial statement of Borrower, prepared by Borrower, to include a balance
sheet and income statement;

    (c) not later than 15 days after and as of the end of each month, a
securities portfolio or brokerage statement covering Borrower's cash, cash
equivalents and marketable securities; and

    (d) from time to time such other information as Bank may reasonably request.

    4.  Compliance.  Preserve and maintain all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of its
business; and comply with the provisions of all documents pursuant to which
Borrower is organized and/or which govern Borrower's continued existence and
with the requirements of all laws, rules, regulations and orders of a
governmental agency applicable to Borrower and/or its business.

    5.  Insurance.  Maintain and keep in force insurance of the types and in
amounts customarily carried in lines of business similar to that of Borrower,
including but not limited to fire, extended coverage, public liability, flood,
property damage and workers' compensation, with all such insurance carried with
companies and in amounts satisfactory to Bank, and deliver to Bank from time to
time at Bank's request schedules setting forth all insurance then in effect.

    6.  Facilities.  Keep all properties useful or necessary to Borrower's
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.

    7.  Taxes and Other Liabilities.  Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, expect (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

    8.  Litigation.  Promptly give notice in writing to Bank of any litigation
pending or threatened against Borrower with a claim in excess of $500,000.

    9.  Financial Condition.  Maintain Borrower's financial condition as follows
using generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):

    (a) Tangible Net Worth not less than $39,000,000.00 as of December 31, 2000
(the end of Borrower's current fiscal year), with "Tangible Net Worth" defined
as the aggregate of total stockholders' equity plus subordinated debt less any
intangible assets.

    (b) Net income after taxes not less than $1.00 on a quarterly basis,
determined as of the end of each fiscal quarter commencing with the fiscal
quarter ending December 31, 2000.

    10.  Liquidity.  Maintain unencumbered liquid assets (defined as cash, cash
equivalents and/or publicly- traded/quoted marketable securities acceptable to
Bank) with banks and/or brokers within the

5

--------------------------------------------------------------------------------

U.S. and with have an aggregate fair market value not at any time less than
Three Million Five Hundred Thousand Dollars ($3,500,000.00).

    11.  Capital Expenditures.  Not make investments in fixed assets in excess
of $5,000,000 in the aggregate in the fiscal year ending December 31, 2000 or in
excess of $5,000,000 in the aggregate in any fiscal year thereafter.

    12.  Lease Expenditures.  Not incur operating lease expense in excess of an
aggregate of $3,000,000 in the fiscal year ending December 31, 2000 or in excess
of $3,000,000 in the aggregate in any fiscal year thereafter.

    13.  Other Indebtedness.  Not create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, (b) any other
liabilities of Borrower existing as of, and disclosed to Bank prior to, the date
hereof, and (c) purchase money indebtedness incurred in connection with the
purchase of equipment hereafter, so long as outstanding purchase money
indebtedness incurred in connection with the purchase of equipment, whether
before or after the date hereof, at no time exceeds $3,000,000 in the aggregate.

    14.  Merger, Consolidation, Transfer of Assets.  Not merge into or
consolidate with any other entity; nor make any substantial change in the nature
of Borrower's business as conducted as of the date hereof; nor acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business.

    15.  Guaranties.  Not guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.

    16.  Loans, Advances, Investments.  Not make any loans or advances to or
investments in any person or entity, except any of the foregoing existing as of,
and disclosed to Bank prior to, the date hereof.

    17.  Pledge of Assets.  Not mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which are existing as of, and disclosed to Bank in writing prior to, the date
hereof.

VI. DEFAULT, REMEDIES:

    1.  Default Remedies.  Upon the violation of any term or condition of any of
the Loan Documents, or upon the occurrence of any default or defined event of
default under any of the Loan Documents: (a) all indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank's option and without notice become immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law. All rights, powers and remedies of

6

--------------------------------------------------------------------------------

Bank may be exercised at any time by Bank and from time to time after the
occurrence of any such breach or default, are cumulative and not exclusive, and
shall be in addition to any other rights, powers or remedies provided by law or
equity.

    2.  No Waiver.  No delay, failure or discontinuance of Bank in exercising
any right, power or remedy under any of the Loan Documents shall affect or
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power, or remedy. Any waiver, permit, consent or approval of any kind by Bank of
any breach of or default under any of the Loan Documents must be in writing and
shall be effective only to the extent set forth in such writing.

VII. MISCELLANEOUS:

    1.  Notices.  All notices, requests and demands which any party is required
or may desire to give to any other party under any provision of this letter must
be in writing delivered to each party at its address first set forth above, or
to such other address as any party may designate by written notice to all other
parties. Each such notice, request and demand shall be deemed given or made as
follows: (a) if sent by hand delivery, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

    2.  Costs, Expenses and Attorneys' Fees.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
letter and the other Loan Documents, Bank's continued administration hereof and
thereof, and the preparation of amendments and waivers hereto and thereto, (b)
the enforcement of Bank's rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents, and (c) the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to any Borrower
or any other person or entity.

    3.  Successors, Assignment.  This letter shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Borrower may not
assign or transfer its interest hereunder without Bank's prior written consent.
Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Bank's rights and
benefits under each of the Loan Documents. In connection therewith Bank may
disclose all documents and information which Bank now has or hereafter may
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder.

    4.  Entire Agreement; Amendment.  This letter and the other Loan Documents
constitute the entire agreement between Borrower and Bank with respect to each
credit subject hereto and supersede all prior negotiations, communications,
discussions and correspondence concerning the subject matter hereof. This letter
may be amended or modified only in writing signed by each party hereto.

    5.  No Third Party Beneficiaries.  This letter is made and entered into for
the sole protection and benefit of the parties hereto and their respective
permitted successors and assigns, and no other person

7

--------------------------------------------------------------------------------

or entity shall be a third party beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this letter or any other of the
Loan Documents to which it is not a party.

    6.  Severability of Provisions.  If any provision of this letter shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition of invalidity without
invalidating the remainder of such provision or any remaining provisions of this
letter.

    7.  Governing Law.  This letter shall be governed by and construed in
accordance with the laws of the State of California.

    8.  Arbitration.  

    (a)  Arbitration.  Upon the demand of any party, any Dispute shall be
resolved by binding arbitration in accordance with the terms of this letter. A
"Dispute" shall mean any action, dispute, claim or controversy of any kind,
whether in contract or tort, statutory or common law, legal or equitable, now
existing or hereafter arising under or in connection with, or in any way
pertaining to, any of the Loan Documents, or any past, present or future
extensions of credit and other activities, transactions or obligations of any
kind related directly or indirectly to any of the Loan Documents, including
without limitation, any of the foregoing arising in connection with the exercise
of any self-help, ancillary or other remedies pursuant to any of the Loan
Documents. Any party may by summary proceedings bring an action in court to
compel arbitration of a Dispute. Any party who fails or refuses to submit to
arbitration following a lawful demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
Dispute.

    (b)  Governing Rules.  Arbitration proceedings shall be administered by the
American Arbitration Association ("AAA") or such other administrator as the
parties shall mutually agree upon in accordance with the AAA Commercial
Arbitration Rules. All Disputes submitted to arbitration shall be resolved in
accordance with the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the Loan
Documents. The arbitration shall be conducted at a location in California
selected by the AAA or other administrator. If there is any inconsistency
between the terms hereof and any such rules, the terms and procedures set forth
herein shall control. All statutes of limitation applicable to any Dispute shall
apply to any arbitration proceeding. All discovery activities shall be expressly
limited to matters directly relevant to the Dispute being arbitrated. Judgment
upon any award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a bank of the protections afforded to it under
12 U.S.C. Section 91 or any similar applicable state law.

    (c)  No Waiver; Provisional Remedies, Self-Help and Foreclosure.  No
provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver, from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of any such remedy shall not waive the right of any
party to compel arbitration or reference hereunder.

    (d)  Arbitrator Qualifications and Powers; Awards.  Arbitrators must be
active members of the California State Bar or retired judges of the state or
federal judiciary of California, with expertise in the substantive law
applicable to the subject matter of the Dispute. Arbitrators are empowered to
resolve Disputes by summary rulings in response to motions filed prior to the
final arbitration hearing. Arbitrators (i) shall resolve all Disputes in
accordance with the substantive law of the

8

--------------------------------------------------------------------------------

State of California, (ii) may grant any remedy or relief that a court of the
State of California could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award, and (iii) shall
have the power to award recovery of all costs and fees, to impose sanctions and
to take such other actions as they deem necessary to the same extent a judge
could pursuant to the Federal rules of Civil Procedure, the California Rules of
Civil Procedure or other applicable law. Any Dispute in which the amount in
controversy is $5,000,000 or less shall be decided by a single arbitrator who
shall not render an award of greater than $5,000,000 (including damages, costs,
fees and expenses). By submission to a single arbitrator, each party expressly
waives any right or claim to recover more than $5,000,000. Any Dispute in which
the amount in controversy exceeds $5,000,000 shall be decided by majority vote
of a panel of three arbitrators; provided however, that all three arbitrators
must actively participate in all hearings and deliberations.

    (e)  Real Property Collateral; Judicial Reference.  Notwithstanding anything
herein to the contrary, no Dispute shall be submitted to arbitration if the
Dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such Dispute is not submitted to arbitration, the Dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA's selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

    (f)  Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the Dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a Dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the Dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

    Your acknowledgement of this letter shall constitute acceptance of the
foregoing terms and conditions. Bank's commitment to extend any credit to
Borrower pursuant to the terms of this letter

9

--------------------------------------------------------------------------------

shall terminate on November __, 2000, unless this letter is acknowledged by
Borrower and returned to bank on or before that date.

        Sincerely,
 
 
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
 
 
By:
 
/s/ NANCY MARTORANO   

--------------------------------------------------------------------------------

Nancy Martorano
Vice President
Acknowledged and accepted as of 11/8/00:
 
 
 
 
STAAR SURGICAL COMPANY
 
 
 
 
By:
 
/s/ JOHN SANTOS   

--------------------------------------------------------------------------------

John Santos
Chief Financial Officer
 
 
 
 

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.72
EXHIBIT "A"
